                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Eric Burress, et. al.,                        )
                                              )
                Plaintiffs,                   )       ORDER
                                              )
        vs.                                   )
                                              )
Wyoming Casing Services, Inc., et. al.,       )       Case No. 1:16-cv-080
                                              )
                Defendants.                   )


        Before the court is a “Joint Motion to Stay Proceedings” filed by the parties on October 12,

2018. The parties are requesting that the court stay this action for a period of seventy-five days so

that they can focus their resources on resolution of this matter.

        The court GRANTS the parties’ motion (Doc. No. 144). The above-entitled action shall be

stayed until January 7, 2019.

        IT IS SO ORDERED.

        Dated this 26th day of October, 2018.

                                                      /s/ Charles S. Miller, Jr.
                                                      Charles S. Miller, Jr., Magistrate Judge
                                                      United States District Court
